UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7701



JACOB MUHAMMAD FARRAKHAN,

                                            Plaintiff - Appellant,

          versus


RONALD MOATS, Warden; MUHAMMAD SALAAM, Islamic
Chaplain; CAPTAIN HARNE; RICHARD LANHAM,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-95-
1081-AM)


Submitted:   January 6, 1998              Decided:   March 17, 1998


Before NIEMEYER and LUTTIG, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jacob Muhammad Farrakhan, Appellant Pro Se. John Joseph Curran,
Jr., Attorney General, Baltimore, Maryland; Richard M. Kastendieck,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Pikesville, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Jacob Muhammad Farrakhan, a Maryland inmate, appeals the dis-

trict court's orders denying relief on his 42 U.S.C. § 1983 (1994)

complaint. Farrakhan's claim that the confiscation of his religious

cassette tape violated the Religious Freedom Restoration Act is
moot in light of the Supreme Court's finding that the Act is uncon-

stitutional. * We have reviewed the record and the district court's
opinions granting summary judgment on Farrakhan's remaining claims

and find no reversible error. Accordingly, we affirm on the reason-

ing of the district court. Farrakhan v. Moats, No. CA-95-1081-AM
(D. Md. Dec. 22, 1995 and Oct. 1, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                            AFFIRMED




    *
      See City of Boerne v. Flores, ___ U.S. ___, 65 U.S.L.W. 4612
(U.S. June 25, 1997) (No. 95-2074).
                                   2